Citation Nr: 0018346	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-17 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a residual of pneumonia.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to May 
1952.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.


FINDING OF FACT

The veteran's current chronic obstructive pulmonary disease, 
right shoulder disability, and left knee disability were 
shown to have first become manifest many years after service 
separation, and no competent medical evidence shows or tends 
to show that they are related to any incident or injury in 
service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
chronic obstructive pulmonary disease, a right shoulder 
disability, and a left knee disability are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals a normal 
clinical evaluation of the respiratory system on enlistment 
examination in February 1951.  A photoflourographic chest 
examination later that month was negative.  A record dated 
the following week notes complaints of a mild sore throat, 
cough, fever, malaise, anorexia, and nausea.  A physical 
examination revealed high pitched inspiratory squeaks in the 
left mid lung fields, and definite diminished breath sounds 
at the left base.  The diagnostic impression was pneumonia, 
primary atypical.  The veteran was transferred to a U.S. 
Naval Hospital for further treatment.

A February 1951 hospital report notes a history of upper 
respiratory infection two months earlier.  A physical 
examination revealed that the chest was clear to percussion 
and auscultation.  The discharge diagnosis was upper 
respiratory infection.

A May 1952 separation examination report notes normal 
clinical evaluations of the upper and lower extremities.  The 
record reports mild bronchial asthma, which existed prior to 
service, and was not considered disabling.  A chest X-ray was 
normal.  According to a sick call report, the veteran 
received treatment for a cold later that month.

A June 1991 private medical record notes complaints of 
recurrent right shoulder pain over the previous two months.  
The veteran gave a "many year" history of intermittent 
right shoulder pain, which was aggravated by activities such 
as polishing his car.  He explained that he received a 
steroid injection in his right shoulder nine days earlier, 
and experienced a "pop" in the shoulder with increased pain 
after throwing a piece of wood underhand the following week.  
The veteran reported undergoing left knee surgeries for 
cartilage removal in 1972 and 1985.  The diagnostic 
impression was probable right rotator cuff tear with 
longstanding rotator cuff tendinitis/impingement.  A magnetic 
resonance imaging (MRI) study later that month showed 
findings consistent with a small tear of the rotator cuff 
with impingement from the overlying acromion and A-C 
(acromioclavicular) joint.

During a May 1998 VA orthopedic examination, the veteran 
reported that he fell on his right shoulder while doing 
karate in service.  He explained that he received local 
therapy for the injury at the infirmary, but continued to 
experience shoulder pain on certain motions since that time.  
In addition, he maintained that he injured his left knee in 
boot camp as a result of too many deep squatting exercises, 
and experienced left knee pain since that time.  The veteran 
reported that he injured his left knee when he slipped while 
working as a policeman in 1972, and underwent left knee 
surgery at that time.  He stated that additional left knee 
operations were performed in 1975 and 1985 due to 
"continuing problems," and he underwent a left knee 
arthroscopy after twisting his knee in 1996.  The veteran 
related that he continued to experience left knee pain with 
certain motions, especially climbing and descending stairs.  
X-rays of the right shoulder revealed early degenerative 
changes of the A-C joint and humoral head.  An X-ray study of 
the left knee showed minimal degenerative osteoarthritis with 
a small hypertrophic spur formation projecting from the 
patella.  The diagnostic impression was chronic right 
shoulder comfort following trauma with arthritic changes, and 
status-post surgical treatment of a left knee injury with 
persistent stiffness and chronic arthritis.

On VA respiratory examination in May 1998, the veteran 
reported that he was hospitalized for several days during 
service in 1951, for treatment of pneumonia.  He related that 
he recovered from the pneumonia with no "severe sequelae," 
but indicated that he experienced occasional wheezing since 
1952.  He stated that he began smoking cigarettes at age 10, 
and quit at age 45 in 1976.  The veteran explained that he 
often smoked two to three packs of cigarettes a day when he 
was employed as a police officer.  Chest X-rays revealed 
hyperaeration of the lung fields compatible with chronic 
obstructive pulmonary disease.  The final assessment was 
status-post tobacco abuse with a moderate degree of chronic 
obstructive pulmonary disease.

Based on this evidence, a June 1998 rating decision denied 
service connection for residuals of pneumonia, a right 
shoulder disability, and a left knee disability.  The veteran 
filed a notice of disagreement (NOD) with this decision in 
August 1998, and submitted a substantive appeal (Form 9) in 
October 1998, perfecting his appeal.  In the Form 9, the 
veteran maintained that while his service medical records 
show no treatment for right shoulder or left knee injuries, 
they occurred during his period of active duty.  He submitted 
a statement from his wife in support of his claim.

In a statement dated in September 1998, the veteran's wife 
reported that her husband told her that he fell and injured 
his right shoulder during training exercises in late 1951 or 
early 1952.  She stated that the veteran complained of mild 
to severe pain over the previous 46 years.

In August 1999, the RO continued the denial of the veteran's 
claims for service connection for residuals of pneumonia, a 
right shoulder disability, and a left knee disability.

Analysis

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu, 2 Vet. App. at 494.  Thus, his lay evidentiary 
assertions cannot establish two of the three basic elements 
of a well-grounded claim for service connection: current 
disorder, or a nexus between a current disorder and an injury 
or disease in service. 

The Board recognizes the September 1998 lay statement 
submitted by the veteran's wife regarding an injury to the 
veteran's right shoulder in late 1951 or early 1952, and his 
complaints of pain since that time.  Although she is 
competent to describe symptoms perceptible to a lay person, 
she is similarly not competent to provide a medical diagnosis 
or an opinion regarding medical causation.  Id.

Service medical records are negative for findings of chronic 
obstructive pulmonary disease (claimed as a residual of 
pneumonia), a right shoulder disability, or left knee 
disability.  While the record in this case shows treatment 
for pneumonia in service, the May 1952 separation examination 
report notes no residuals of pneumonia.  The record is devoid 
of competent medical evidence establishing the existence of a 
nexus between the veteran's current chronic obstructive 
pulmonary disease, right shoulder disability, or left knee 
disability and an injury or disease in service.  As these 
disabilities first became manifest many years after his 
separation from service, and there has been no competent 
medical evidence presented to establish a nexus between the 
disabilities and service, the Board must conclude that the 
veteran's claims of entitlement to service connection for 
chronic obstructive pulmonary disease, a right shoulder 
disability, and a left knee disability are not well grounded.  
Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

While the Board does not doubt the good faith of the veteran 
in advancing his claims, or of his spouse in reporting her 
recollections, the Board ultimately must conclude that he has 
not met his initial burden to submit a well-grounded claim.  
In the absence of well-grounded claims of entitlement to 
service connection for chronic obstructive pulmonary disease, 
a right shoulder disability, and a left knee disability, VA 
has no duty to assist the veteran in developing his case.  
There is no approximate balance of positive and negative 
evidence and the benefit of the doubt doctrine is not for 
application.

							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as a residual of pneumonia, is 
denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a left knee disability 
is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

